Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 2009/0173726) in view of Villafuerte (US 6,130,407) Batzler et al (US 2009/0298024).


Davidson discloses regarding claims 1 and 6, a welding torch 13 comprising a voltage sensor 26 for measuring the arc welding voltage which would be carried to the torch by a conductor (See Paragraphs [0033] and [0037]) Regarding claim 2, the signal is transmitted to processing circuitry 16 in real time. (See Paragraph [0032]). Regarding claim 3, Fig 1 shows a torch. Regarding claim 4, a training device is included. (See Abstract) Regarding claim 5, Fig 1 shows a power supply 12 which does not measure a current or voltage. Fig 13 shows the voltage being monitored at the weld site. Regarding claim 7, a current sensing device 28 measures the welding current. 

Regarding claims 1-10, Davidson fails to disclose the sensors being located in the torch and the hall sensor. However, Villafuerte discloses the voltage sensor, current sensor and conductors being located in the torch. It would have been obvious to provide the sensors and conductors inside the welding torch for providing a torch which may be compact and used with any power supply for monitoring welding processes. Regarding claims 8 and 9, a hall sensor is a common type of current sensor and would be obvious to use as it is a known substitution for any current sensor. 

Davidson fails to disclose, regarding claim 1, a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch.

Batzler discloses a user interface 104 which is capable of switching between a training mode and a welding mode and closing or opening a switch/contactor for supplying welding power. (See Paragraph [0043]) Selecting a welding mode on the user interface would activate a switch so that welding voltage would be provided to the welding torch for performing a welding operation. It would have been obvious to adapt Davidson in view of Batzler to provide a switch (contactor) to close in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch for allowing a user to switch the device between live arc mode and non-live arc mode for training purposes.

Davidson fails to disclose the switch is located in the welding torch. Batzler discloses a weld contactor for supplying welding power when a specific welding mode is selected. However, Batzler fails to disclose the location of the switch. It would have been obvious to adapt Davidson in view of Batzler to provide the switch in the welding torch since it has been held that rearranging parts of an invention involves only routine skill in the art.  

The claim only requires a single mode of operation. Calling the switch a “training” switch and the “training” mode is seemingly arbitrary, and should not impart any additional limitations on the claims as limitations from the specification are not to be read into the claims. If the words “training” are removed from the claim, the limitations of the claim do not change. Selecting a welding operation would still close a switch and provide voltage to the torch.

 It is understood the words “training” are used intentionally, but in terms of claim language and imparting limitations on the claims, they are seemingly arbitrary. 

The claim requires a switch and a selection of a welding mode. Selecting a mode in Batzler involves switching to a live-arc welding mode and could arbitrarily be considered a training mode depending on the application or location of the welding. When the live arc mode is selected, paragraph [0043] states a weld contactor is activated and welding power is supplied to the torch. 

Davidson discloses regarding claims 11 and 16, a welding torch 13 comprising a current sensor 28 for measuring the arc welding current which would be carried to the torch by a conductor (See Paragraphs [0033] and [0037]) Regarding claim 12, the signal is transmitted to processing circuitry 16 in real time. (See Paragraph [0032]). Regarding claim 13, Fig 1 shows a torch. Regarding claims 11-18, Davidson fails to disclose the sensors being located in the torch and the hall sensor. However, Villafuerte discloses the voltage sensor, current sensor and conductors being located in the torch. It would have been obvious to provide the sensors and conductors inside the welding torch for providing a torch which may be compact and used with any power supply for monitoring welding processes. 

Davidson fails to disclose, regarding claim 1, a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch.

Batzler discloses a user interface 104 which is capable of switching between a training mode and a welding mode and closing or opening a switch/contactor for supplying welding power. (See Paragraph [0043]) Selecting a welding mode on the user interface would activate a switch so that welding voltage would be provided to the welding torch for performing a welding operation. It would have been obvious to adapt Davidson in view of Batzler to provide a switch (contactor) to close in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch for allowing a user to switch the device between live arc mode and non-live arc mode for training purposes.

Davidson fails to disclose the switch is located in the welding torch. Batzler discloses a weld contactor for supplying welding power when a specific welding mode is selected. However, Batzler fails to disclose the location of the switch. It would have been obvious to adapt Davidson in view of Batzler to provide the switch in the welding torch since it has been held that rearranging parts of an invention involves only routine skill in the art.  


Regarding claims 14-16, a hall sensor is a common type of current sensor and would be obvious to use as it is a known substitution for any current sensor. Disposing the current sensor on a PCB or a ferrite core around the conductor are also known in the art. There are only so many ways of measuring a current. A person having ordinary skill in the art would choose the appropriate current measuring device based on the application. Davidson discloses regarding claim 19 a welding torch 13 comprising a voltage sensor 26 for measuring the arc welding voltage which would be carried to the torch by a conductor (See Paragraphs [0033] and [0037]) 

Davidson discloses regarding claim 20, a welding torch 13 comprising a current sensor 28 for measuring the arc welding current which would be carried to the torch by a conductor and a welding torch 13 comprising a voltage sensor 26 for measuring the arc welding voltage which would be carried to the torch by a conductor. (See Paragraphs [0033] and [0037]) Davidson fails to disclose, regarding claim 1, a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch.

Batzler discloses a user interface 104 which is capable of switching between a training mode and a welding mode and closing or opening a switch/contactor for supplying welding power. (See Paragraph [0043]) Selecting a welding mode on the user interface would activate a switch so that welding voltage would be provided to the welding torch for performing a welding operation. It would have been obvious to adapt Davidson in view of Batzler to provide a switch (contactor) to close in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch for allowing a user to switch the device between live arc mode and non-live arc mode for training purposes.

Davidson fails to disclose the switch is located in the welding torch. Batzler discloses a weld contactor for supplying welding power when a specific welding mode is selected. However, Batzler fails to disclose the location of the switch. It would have been obvious to adapt Davidson in view of Batzler to provide the switch in the welding torch since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.

In response to applicant’s argument regarding claim 1, The claim only requires a single mode of operation. Calling the switch a “training” switch and the “training” mode is seemingly arbitrary, and should not impart any additional limitations on the claims as limitations from the specification are not to be read into the claims. If the words “training” are removed from the claim, the limitations of the claim do not change. Selecting a welding operation would still close a switch and provide voltage to the torch.

 It is understood the words “training” are used intentionally, but in terms of claim language and imparting limitations on the claims, they are seemingly arbitrary. 

The claim requires a switch and a selection of a welding mode. Selecting a mode in Batzler involves switching to a live-arc welding mode and could arbitrarily be considered a training mode depending on the application or location of the welding. When the live arc mode is selected, paragraph [0043] states a weld contactor is activated and welding power is supplied to the torch. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “trigger switch” or “trigger” on page 9 of the reply) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claims only require a “switch” in the torch. It does not require the switch to be connected to or part of the trigger on the welding torch. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
12/13/2022